Citation Nr: 0906924	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for a right knee disability.

2.  Entitlement to service connection for dysthymic disorder 
and major depression.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for prostatitis, 
including as secondary to exposure to the herbicide Agent 
Orange.

5.  Entitlement to service connection for the residuals of 
cold injury to the extremities.

6.  Entitlement to service connection for a sleep disorder, 
including as secondary to the service-connected to post-
traumatic stress disorder (PTSD).

7.  Entitlement to service connection for hypertension, as 
secondary to the service connected PTSD.  

8.  Entitlement to an initial evaluation greater than 50 
percent for PTSD.

9.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Bergmann & 
Moore, LLC


ATTORNEY FOR THE BOARD


L.J. Bakke-Shaw


INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1968.  Service personnel records reflect that he 
served in Korea from February 1967 through March 1968 with 
the 1st Battalion, 9th Infantry, 2nd Infantry Division.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in 
November 2004 in which service connection for a sleep 
disorder, cold injury residuals to the bilateral arms, hands 
legs, and feet, and dysthymic disorder was denied; and in 
Cleveland, Ohio in July 2007 in which service connection for 
PTSD was granted and evaluated as 50 percent disabling 
effective in July 2005, in which service connection for a 
right knee injury, prostatitis, and arterial hypertension 
(including as secondary to PTSD) was denied, and in which 
entitlement to TDIU was denied. 

In the July 2007 decision, the RO apparently reopened the 
previously denied claim for service connection for a right 
knee disability.  However, before considering a claim that 
has previously been adjudicated, the Board must determine 
that new and material evidence was presented or secured for 
the claim, as a jurisdictional matter.  Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001).  The issue has thus been 
recharacterized as presented on the first page of this 
decision.

Medical evidence reflects that the Veteran is diagnosed with 
dysthymic disorder and major depression that has been found 
to be part of his service connected PTSD.  The issue has thus 
been rephrased as presented on the first page of this 
decision.

The issues of entitlement to service connection for sleep 
apnea, including as secondary to the service-connected PTSD, 
service connection for the residuals of cold injury to the 
extremities; and entitlement to TDIU are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An October 2002 rating decision denied service connection 
for residual disability of the right knee, to include 
arthritis.  The Veteran did not appeal this decision and it 
is now final.

2.  Evidence received since the October 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., evidence of a current right knee disability 
that is the result of an inservice right knee injury, and 
raises a reasonable possibility of substantiating the claim.

3.  The medical evidence establishes that the Veteran's 
dysthymic disorder and major depression is part and parcel of 
the service-connected PTSD.

4.  The preponderance of the medical evidence is against a 
finding that the diagnosed right knee disability is the 
result of active service, and service connection for 
arthritis may not be presumed.

5.  The preponderance of the medical evidence is against a 
finding that the diagnosed prostatitis is the result of 
active service, and service connection for the condition may 
not be presumed.

6.  The preponderance of the medical evidence is against a 
finding that the diagnosed hypertension is the result of the 
service-connected PTSD or the result of active service, and 
service connection for the condition may not be presumed.

7.  The preponderance of the medical evidence establishes 
that the service connected PTSD is manifested by no more than 
occupational and social impairment, with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  Evidence received since the October 2002 rating decision 
is new and material and the claim for service connection for 
a right knee disability is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

2.  The criteria for the service connection for dysthymic 
disorder and major depression have been met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

3.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

4.  The criteria for the service connection for prostatitis, 
including as the result of exposure to the herbicide Agent 
Orange, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

5.  The criteria for the service connection for hypertension, 
including as secondary to the service-connected PTSD, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

6.  The criteria for an evaluation greater than 50 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  New and Material

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

In an October 2002 rating decision, the RO denied service 
connection for a right knee disability.  The rationale given 
for the decision was that, although service treatment records 
shows an injury to the right knee, no residual right knee 
disability was shown on the Veteran's discharge examination, 
and there was no evidence of a current right knee disability.

The RO provided notice of the rating decision to the Veteran 
in October 2002.  The Veteran did not appeal this denial.  It 
therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the October 2002 rating decision 
includes VA and private medical evidence showing that the 
Veteran has since been diagnosed with degenerative joint 
disease of the right knee, and with posterior cruciate 
ligament tear and meniscal tear.  A private medical 
evaluation dated in December 2005 contains the opinion that 
the Veteran's current right knee disability had its onset 
with the initial inservice injury.  

This evidence is new in that it was not previously of record.  
In addition, it presents the presence of a right knee 
disability that has been opined to be the result of injury 
during active service.  Thus, the medical evidence presents a 
reasonable possibility that the Veteran's currently 
manifested right knee disability is the result of his active 
service.  It is therefore material.  Accordingly reopening 
the previously denied claim for service connection for a 
right knee disability is warranted.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis or hypertension to a compensable degree within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

The Veteran avers that he has a dysthymic disorder, right 
knee disability, prostatitis, and hypertension that are the 
result of his active service.  He claims that prostatitis is 
the result of exposure to the herbicide Agent Orange, and 
that hypertension is the result of his service-connected 
PTSD.

Dysthymic Disorder and Major Depression

VA and private treatment records show the Veteran has been 
diagnosed with depression and dysthymic disorder.  

A January 2005 statement from the Veteran's private treating 
physician notes that the Veteran has been diagnosed with 
severe anxiety and depression.  VA examination dated in May 
2008 shows a diagnosis of dysthymic disorder with PTSD and 
major depressive disorder, recurrent, in AXIS I.  The 
examiner observed the Veteran to exhibit dysthymic disorder 
interposed with major depressive episodes that the examiner 
opined more likely had contributory factors from his 
described stressors and PTSD.

He is service connected for PTSD.  

As the examiner opined that the Veteran's dysthymic disorder 
and major depression are interspersed, and both are the 
result of stressors he discussed and his service-connected 
PTSD, service connection for dysthymic disorder and major 
depression is warranted.  See 38 C.F.R. § 3.102. 

Right Knee Disability

Private and VA records show that the Veteran has a right knee 
disability, diagnosed as degenerative joint disease, and 
anterior cruciate ligament and meniscal tear.  A private 
medical report dated in October 2005 reflects that the 
Veteran is diagnosed with degenerative joint disease of the 
right knee.  The examiner reported a history, as reported by 
the Veteran, of exposure to cold temperatures and problems 
with joints from service to the present.  Private medical 
statements proffered by a different physician in December 
2005 and March 2007 contain the physician's opinion that the 
Veteran's current right knee disability is the result of 
injury sustained during his active service.  The March 2007 
statement is, essentially, a restatement of the December 2005 
statement.  The physician noted that the Veteran injured his 
right knee during active service and that he was felt to have 
an internal derangement of the knee joint 

Service treatment records reflect complaints of and treatment 
for his knee.  He was initially seen for pain in the back of 
both knees.  Range of bilateral knee motion was found to be 
normal, and there was no swelling, redness or tenderness.  He 
was prescribed Darvon.  Subsequently the records show he 
injured his right knee and aggravated the injury.  He 
reported pain when running.  The examiner noted moderate 
ecchymosis distal to the right patella.  Range of motion and 
stability were found to be good.  Impression was of trauma to 
the right knee.  The physician prescribed an ace wrap, 
Darvon, hot soaks, and light duty for two days.  There is 
nothing further in the treatment records.  His report of 
medical examination at discharge shows no defects, diagnoses, 
abnormalities or other findings concerning the right knee.

VA examinations conducted in March 2006 and March 2007 show 
diagnoses of osteoarthritis of the bilateral knees, right 
knee meniscal tear and posterior cruciate ligament tear.  The 
examiner in March 2006 opined that it was less likely than 
not that the current right knee disability was related to the 
Veteran's active service.  The examiner's rationale was that 
at the time of the injury during active service, the Veteran 
was observed to show no signs of instability.  Rather, the 
examiner opined, the Veteran's osteoarthritis was most likely 
secondary to the normal process of aging, and that the 
meniscal tear and posterior cruciate ligament tear were most 
likely secondary to the Veteran's post-service occupation and 
on the job injuries.  The examiner indicated he had reviewed 
the Veteran's entire claims folder, to include his service 
medical records.

In this case, the March 2006 VA examination and opinion is 
more probative, as the opinion was informed by review of the 
entire claims folder, including the service medical records 
and the previous, December 2005, opinion.  The Board 
recognizes the March 2007 private opinion post-dates the 
March 2006 VA opinion.  However, the March 2007 private 
opinion provides or refers to no new medical evidence.  It is 
a restatement, essentially, of the previous, December 2005, 
opinion.  Moreover, these opinions were formed with review of 
service treatment records, but only those that the Veteran 
provided.  The October 2005 evaluation did not diagnose 
residuals of cold injury to the right knee; did not opine 
that the Veteran's degenerative joint disease is the result 
of his active service; and cited to no independent evidence 
of the Veteran's reported history of exposure to cold and 
problems with his joints since.  There is no indication that 
either private physician had the totality of the Veteran's 
service treatment records, or his claims file, to review in 
arriving at their diagnoses, findings, and opinions.  Hence, 
these private opinions are not as probative as the March 2006 
examination report.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The medical evidence does not demonstrate that any diagnosed 
right knee arthritis had its onset within the presumptive, 
one-year, period following the Veteran's discharge from 
active service.  Rather, VA hospital records dated in 1969, 
which show treatment for a laceration over the right knee 
following a motor vehicle accident, and private medical 
records dated as early as 1970 reflect no findings of 
arthritis in the right knee.  Thereafter it is not until 2004 
and 2005 that the medical evidence shows findings of 
arthralgia and arthritis in the knee joints, respectively.  
This is many years after the Veteran's discharge from active 
service and well-beyond the presumptive period.  Such a lapse 
of time weighs heavily against the Veteran's claim.  See 
Maxson v. Gober, 230 F.3rd  1330, 1333 (Fed. Cir. 2000).

There are no other medical opinions or findings establishing 
that the diagnosed right knee disability is the result of 
active service.  

Prostatitis

VA and private treatment records show treatment for 
prostatitis, benign prostate hypertrophy, and elevated 
prostate serum antigen.  VA examination dated in March 2007 
shows that he is diagnosed with benign prostatic hypertrophy 
with recurrent prostatitis.  He has not been diagnosed with 
prostate cancer.

The Veteran alleges that his prostatitis is the result of 
exposure to the herbicide, Agent Orange.

VBA advised that information obtained through the Department 
of Defense disclosed that herbicide agents were used in Korea 
along the DMZ, and in particular for the period from April 
1968 through July 1969.  Based on these facts, VBA advised 
that claims for Veterans who served in Korea during this 
period should be developed for such exposure, and that if a 
Veteran was so exposed, the presumptions found in 38 C.F.R. § 
3.309(e) would apply.  Service personnel records reflect that 
the Veteran served in Korea from February 1967 to March 1968, 
and that he was assigned to the 1st Battalion, 9th Infantry, 
and 2nd Infantry Division during this time.  The issue of the 
Veteran's exposure need not be decided in this case, as 
prostatitis is not a condition for which a presumption is 
afforded for exposure to herbicides under the regulations.

The diseases listed at 38 C.F.R. § 3.309(e) include chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Initially, the Board notes that prostatitis is not one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e). In 
that regard, the Board again notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003). For these reasons, the Board again 
finds that the presumptive regulations regarding exposure to 
Agent Orange are not applicable in this case. See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

Notwithstanding, the Veteran may still establish service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has stated that he was treated for prostatitis in 
1969, within a year following his discharge from active 
service, and that the condition has existed to the present.  
He has offered the statement of his wife, dated in February 
2007, to buttress his statement.

However, private medical records document the earliest 
treatment for symptoms of a prostate condition in 1974.  The 
prostate was shown to be within normal limits in 1973.  

A private medical statement proffered in March 2007 reflects 
that benign prostate hypertrophy and chronic prostatitis are 
not consistent with exposure to Agent Orange.  However, the 
physician observed, the Veteran has the possibility of 
developing prostate cancer in the future due to such 
exposure, and should be continuously monitored.

There are no other medical opinions or findings establishing 
that the diagnosed benign prostatic hypertrophy with 
recurrent prostatitis is the result of active service, 
including as the result of the herbicide Agent Orange.

Hypertension, including as Secondary to PTSD

VA and private treatment records show that the Veteran is 
diagnosed with arterial and essential hypertension.  In 
addition, the Veteran is service connected for PTSD.

Various statements, including one proffered by the Veteran's 
private treating physician, dated in June 2006, establishes 
that the Veteran has a history of hypertension, anxiety, and 
PTD.  The June 2006 statement reflects the physician's 
opinion that limited evidence of increased stress brought on 
by secondary PTSD may lead to certain types of hypertension.

In March 2007, the Veteran underwent VA examination.  The 
examiner diagnosed essential hypertension and opined that it 
was less likely than not related to the service-connected 
PTSD.  The examiner's rationale was that other conditions are 
noted in the literature as being secondary causes of 
hypertension, such as acute and chronic renal disease 
particularly with glomerular or vascular disorders, oral 
contraceptives, pheochromocytoma, primary hyperaldosteronism, 
renovascular disease, Cushing syndrome, and other endocrine 
disorders such as hypo/hyperthyroidism and 
hyperparathyroidism.  Risk factors were identified as 
increased salt intake, excess alcohol intake, obesity, and 
dyslipidemia.  The examiner further noted that sleep apnea 
syndrome is a risk factor of awake systemic hypertension, but 
there is no indication that the Veteran has been diagnosed 
with this type of hypertension.  Rather, VA and private 
medical records show, as noted above, that he has been 
diagnosed with arterial and essential hypertension.

The examiner noted he had reviewed the Veteran's claims file.  
In this case, the VA examiner's opinion is more probative, 
because it was based on examination of the Veteran and review 
of the claims file, to include the service treatment records.  
There is no indication that the private physician reviewed 
the claims folder.  Moreover, the private physician's opinion 
is not definite, in that he states only that the Veteran's 
PTSD may lead to certain types of hypertension.  The 
speculative nature of this opinion limits its probative 
value.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a causal 
relationship). See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could 
have been" is not probative). 

Concerning the diagnosed hypertension being directly related 
to the Veteran's active service, service treatment records 
show no findings of elevated blood pressure during active 
service.  The Veteran's reports of medical examination at 
entrance to and discharge from active service reflect blood 
pressure measurements of 122 over 86 and 134 over 80.  VA 
hospital treatment records dated in 1969, and private medical 
records dated as early as 1970 reflect no findings of 
hypertension. 

Thereafter, it is not until 2003-over 34 years following his 
discharge from active service and well beyond the presumptive 
period-that the medical evidence reflects that the Veteran 
was diagnosed with hypertension.  Such a lapse of time weighs 
heavily against the Veteran's claim.  See Maxson, supra. 

There are no other medical opinions or findings establishing 
that the diagnosed hypertension is the result of active 
service.

Summary of Service-connection Claims

Service connection for dysthymic disorder is warranted.

Concerning the claimed right knee, prostatitis, and 
hypertension, the Veteran has stated that his right knee is 
the result of his active service, his prostatitis is the 
result of his active service, including exposure to the 
herbicide Agent Orange, and his hypertension is the result of 
his active service, including as the result of his service-
connected PTSD.  And he has presented his statements and that 
of witnesses to support his claims.  However, the record does 
not show that either he or his witnesses have the medical 
expertise required to offer medical opinions as to the 
diagnoses of his claimed conditions, or their etiologies.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, the preponderance of the evidence is against 
service connection for a right knee disability, prostatitis 
including as the result of exposure to the herbicide Agent 
Orange, and for hypertension including as the result of the 
service-connected PTSD; there is no doubt to be resolved; and 
service connection for a right knee disability, prostatitis 
including as the result of exposure to the herbicide Agent 
Orange, and hypertension including as secondary to the 
service-connected PTSD, is not warranted.

III.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

Service connection for PTSD was granted in a July 2007 rating 
decision.  A 50 percent evaluation was assigned effective in 
July 2005.  The Veteran appealed the evaluation assigned.

PTSD is evaluated under a General Formula for Mental 
Disorders pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this criteria, a 50 percent evaluation is 
warranted when occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The evidence of record reflects that the overall disability 
picture presented most closely approximates the criteria for 
the assignment of a 50 percent disability, and no greater. 

VA examination conducted in May 2007 shows complaints of 
frequent nightmares, intrusive thoughts, muscle tension, 
anxiety, avoidance, diminished interest, detachment, sleep 
disturbances, impaired concentration, angry outbursts, 
exaggerated startle response, and hypervigilance.  He further 
reported that he remained isolated and participated in little 
social activity outside his family.  He reported no hobbies 
or other leisure activities, and stated that he rarely leaves 
his home except for health care appointments.  He reported a 
history of physically aggressive and assaultive behavior, 
with no recent events.  He also reported difficulty in his 
marriage, predominantly with his difficulty managing his 
anger, tendency to be verbally aggressive, and emotional 
distance.  The examiner observed the Veteran to exhibit good 
hygiene and grooming.  He wore sunglasses throughout the 
interview.  He presented as alert and oriented, was 
cooperative and open during the session.  Speech was clear 
and coherent, although his responses to questions tended to 
be terse.  The Veteran described his mood as sad and 
depressed, and the examiner noted that he displayed a blunted 
range of affect consistent with his mood.  Thought processes 
were logical and linear, and the examiner found no 
significant impairment in thought processes, communication or 
attention.  Insight and judgment were found to be fair.  The 
Veteran was accompanied to the examination by his wife and a 
friend.  The examiner diagnosed chronic PTSD, moderate to 
severe in AXIS I, and no diagnosis in AXIS II.  A GAF of 50 
was assigned.

In May 2008, the Veteran underwent additional VA examination.  
The Veteran reported increased difficulty with sleep, getting 
only three to four hours a night.  He stated he was afraid to 
sleep and that his wife told him he howls in his sleep.  He 
reported continuing problems with angry outburst, with recent 
verbal altercations with others and a physical altercation 
two years previously.  He reported increased irritability and 
isolation, and additional symptoms of inability to stand 
crowds and loud noises, impatience, flashbacks, memory 
problems, and low energy.  He said he experienced feelings of 
hopelessness, helplessness, and worthlessness, and guilt, and 
stated that he has frequent (daily) death wishes.  He 
reported prior suicidal thoughts with a possible plan of 
shooting himself two years prior, but denied any current 
suicidal or homicidal thoughts.  The examiner observed the 
Veteran to exhibit interrupted flow of thought and decreased 
attention which required re-focusing several times during the 
interview.  The Veteran presented as oriented.  He exhibited 
fair eye-contact, hypervigilance, and admitted mild paranoia.  
The examiner noted he scanned the room, especially at the 
beginning of the evaluation.  Speech was clear, and normal in 
rate and volume, although mildly monotone.  Memory was 
intact.  The examiner observed no obsessive or ritualistic 
behavior, hallucinations, illusions or delusions.  The 
Veteran expressed no current suicidal or homicidal ideations.

Concerning his employment, the Veteran stated that his 
irritability interfered with his job, and that he threatened 
his supervisor.  Yet, he reported earning a degree and 
maintaining employment as a U.S. probation officer from 1974 
to 1999, when he retired.  He stated that he is not presently 
employed because he is afraid he would hurt someone.  
Concerning his social life, the Veteran reported remaining 
married to his wife of 38 years and described the 
relationship as fair.  He reported his only friends are his 
wife and his dogs.  His dogs are also his leisure activity, 
he said.  He used to ride horses, but stated he stopped after 
a fall in 2004.  He reported he continues to stay home most 
of the time.  He attends church, he stated, and has 
acquaintances, but neither calls his friends nor socializes.

The examiner diagnosed chronic PTSD, dysthymic disorder, and 
recurrent major depressive disorder in AXIS I, and assigned a 
GAF of 50.  There was no diagnosis in AXIS II.  The examiner 
opined that the dysthymic disorder had interposed major 
depressive episodes, which more likely than not had 
contributory factors from the Veteran's inservice traumatic 
experiences and PTSD.  

Treatment records, including private records and evaluations 
reflect complaints of and treatment for PTSD, depression, and 
anxiety with prescribed medications, group therapy, and 
individual therapy.  These records show that the Veteran 
continues to seek treatment for the symptoms as described 
above, including difficulty sleeping, difficulty with anger 
and irritability, feelings of claustrophobia and avoidance, 
and depression.  In addition, he reported increased symptoms 
with various events in life, including the death of a friend 
and his mother's needing care.  

Lay witnesses presented by his sister, a friend, and his wife 
attest to his difficulty with sleep, irritability and 
hostility toward others, and stress, anxiety, and depression.  

The medical evidence overall presents a disability picture 
reflecting coherent thought processes, no psychoses, no audio 
or visual hallucinations, no delusions, and no current 
suicidal or homicidal ideation.  Insight is found to be good 
and judgment, fair.  These records do not show that he 
presents with obsessional rituals; illogical, obscure, or 
irrelevant speech; impaired impulse control; or neglect of 
personal hygiene; impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; or disorientation.  The Veteran has 
reported mild paranoia, and he has been diagnosed with major 
depression, but the record does not show that he exhibits 
panic or depression so near continuous as to affect his 
ability to function independently.  In addition, his wife 
reported in 2007 that she retired two years earlier than she 
had planned because she feared the Veteran would not attend 
to his activities of daily living on his own.  However, 
neither the Veteran nor his witnesses have reported 
intermittent inability to perform activities of daily 
living-and the record does not establish that he has 
exhibited such.  Finally, while the Veteran has stated and 
reported that he has experienced suicidal thoughts-i.e., 
death wishes daily in 2008-and protests that he cannot so 
much as drive due to the potential he may hurt someone in a 
rage, VA treatment records consistently show that he denied 
current suicidal and homicidal thoughts and plans.

The record throughout shows that the Veteran's GAF is 
measured at 50 and above, save one instance, when it was 
measured at 48.  This is consistent with a 50 percent 
evaluation.

The Veteran has stated that his PTSD is worse than initially 
evaluated.  And he has presented his statements and that of 
his witnesses to support his claim.  However, the record does 
not show that he or his witnesses have the medical expertise 
required to offer medical opinions as to the severity of his 
service-connected PTSD.  See Grottveit, supra; Espiritu, 
supra. 

A preponderance of the evidence is against an evaluation 
greater than 50 percent for PTSD; there is no doubt to be 
resolved; and an evaluation greater than 50 percent is not 
warranted.

IV.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In light of the favorable action taken concerning the issue 
of service connection for dysthymic disorder, discussion of 
whether VA has met its duties of notification and assistance 
is not required as to this issue, and deciding the appeal at 
this time is not prejudicial to the Veteran.

Concerning the issues of service connection for a right knee 
disability, hypertension (including as secondary to the 
service-connected PTSD), and prostatitis (including as 
secondary to the herbicide Agent Orange), pre-adjudicatory 
notice was provided to the Veteran by letters dated in 
December 2005 (right knee), May 2006 (hypertension), and 
February 2007 (prostatitis).  Notice concerning how 
disability evaluations and effective dates would be 
established was provided in the letters for all claimed 
conditions except the right knee.  Notwithstanding, although 
the notice provided did not address the rating criteria or 
effective date provisions pertinent to the appellant's claim 
for service connection for a right knee disability, such 
error is harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

The issue of an initial higher evaluation for PTSD is a 
"downstream" issue, as the initial claims for service 
connection for PTSD was granted in the July 2007 rating 
decision appealed, and the current appeal arises from the 
Veteran's disagreement with the evaluation originally 
assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess, supra. Thus, as the Veteran's claim for an increased 
initial disability rating was appealed directly from the 
initial rating assigned, no further action under section 
5103(a) is required. Goodwin v. Peake, 22 Vet. App. 128 
(2008); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained service medical records, requested evidence 
of the Veteran's service in Korea, assisted the appellant in 
obtaining evidence, afforded the Veteran VA examination and 
obtained opinions where indicated, and afforded the appellant 
the opportunity to testify before the Board, which he 
initially requested but, in a written notice dated in March 
2008, canceled.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file 
and the Veteran has not contended otherwise.  

ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for the right 
knee disability, the claim is reopened.

Service connection for dysthymic disorder and major 
depression is granted.

Service connection for a right knee disability is denied.

Service connection for prostatitis, including as secondary to 
exposure to the herbicide Agent Orange, is denied.

Service connection for hypertension, including as the result 
of the service-connected PTSD, is denied.

An initial evaluation greater than 50 percent for PTSD is 
denied.






REMAND

The Veteran seeks service connection for a sleep disorder, 
including as secondary to his service-connected PTSD, and for 
the residuals of cold injury to his bilateral arms, hands, 
legs, and feet.  

VA and private medical records show the Veteran has been 
diagnosed with sleep apnea.  These records also document that 
sleeping problems have been associated with a respiratory 
condition, but also that insomnia has been associated with 
the service-connected PTSD.

VA and private treatment records reflect that the Veteran has 
been diagnosed with stasis dermatitis and varicose veins.  As 
noted previously, the Veteran served in Korea from February 
1967 through March 1968.  

The Veteran has not been afforded VA examination for a sleep 
disorder, or the residuals of cold injuries.  This must be 
done.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The issue of entitlement to TDIU is deferred pending this 
remand.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the claim is REMANDED for the following:

1.  Schedule the Veteran for examinations 
with the appropriate specialists to 
determine the nature, extent, and 
etiology of his claimed sleep apnea and 
cold injury residuals.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be provided to the examiner 
in conjunction with the examination.


The examiner is to provide the following 
opinions:

a)	is it at least as likely as not that 
any diagnosed sleep pathology is the 
result of the Veteran's service 
connected PTSD or, in the 
alternative, had its onset during 
active service or is in any way the 
result of active service; and

b)	is it at least as likely as not that 
any diagnosed residuals of cold 
injury had their onset during active 
service or are in any way the result 
of active service.  

All opinions expressed must be supported 
by complete rationale.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for sleep apnea, and residuals of cold 
injury to the extremities.   Upon 
completion of those adjudications, 
conduct all appropriate development to 
determine the Veteran's unemployability, 
including further VA examination, if 
necessary.  If the Veteran is found to be 
unemployable, conduct all appropriate 
development to determine whether it is at 
least as likely as not that the Veteran's 
unemployability is due to his service-
connected disabilities as opposed to non-
service connected disabilities-including 
further VA examination, if necessary.  

3.   If any decision remains adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
actions until he is so informed.  The Veteran is advised that 
failure to appear for VA examinations could result in the 
denial of his claims. 38 C.F.R. § 3.655 (2007). See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991). The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007)






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


